Name: 2000/311/EC: Commission Decision of 7 April 2000 amending Decision 98/361/EC establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain (notified under document number C(2000) 943) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  fisheries;  Europe
 Date Published: 2000-04-29

 Avis juridique important|32000D03112000/311/EC: Commission Decision of 7 April 2000 amending Decision 98/361/EC establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain (notified under document number C(2000) 943) (Text with EEA relevance) Official Journal L 104 , 29/04/2000 P. 0077 - 0079Commission Decisionof 7 April 2000amending Decision 98/361/EC establishing the list of approved zones, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain(notified under document number C(2000) 943)(Text with EEA relevance)(2000/311/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5(2) thereof,Whereas:(1) Member States may obtain for one or more continental or coastal zones the status of approved zones free of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS).(2) The status of approved continental zone and approved coastal zone in respect of IHN and VHS was granted to certain catchment areas and coastal areas in Spain, by Commission Decision 98/361/EC(3), as last amended by Decision 2000/187/EC(4).(3) Spain has submitted to the Commission evidence in support of granting the status of approved zone for certain other catchment areas in the Autonomous Region of Cantabria in respect of IHN and VHS, as well as the national provisions ensuring compliance with the rules on maintenance of approval.(4) Scrutiny of this information allows this status to be granted for these catchment areas.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 98/361/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 7 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 163, 6.6.1998, p. 46.(4) OJ L 59, 4.3.2000, p. 14.ANNEXA. LIST OF APPROVED ZONES WITH REGARD TO IHN AND VHS IN SPAINI. REGION: AUTONOMOUS COMMUNITY OF ASTURIAS1. Continental zonesAll water catchment areas of Asturias, excluding the river Eo2. Coastal zonesThe entire coast of AsturiasII. REGION: GALICIA1. Continental zonesThe water catchment areas of Galicia:- including the water catchment areas of the river Eo, the river Sil from its source in the province of LeÃ ³n, the river MiÃ ±o from its source to the barrier of Frieir, and the river Limia from its source to the barrier Das Conchas,- excluding the water catchment area of the river Tamega.2. Coastal zonesThe coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the Cabo Silliero of the RÃ ­a de Vigo;The coastal area from Cabo Silliero to the Punta Picos (mouth of the river MiÃ ±o) is considered as a buffer zone.III. REGION: AUTONOMOUS COMMUNITY OF ARAGÃ NContinental zones- River AragÃ ³n from its source to the barrier of Caparroso in the municipality of Navarra,- River GÃ ¡llego from its source to the barrier of Ardisa,- River SotÃ ³n from its source to the barrier of Sotonera,- River Isuela from its source to the barrier of Arguis,- River FlÃ ºmen from its source to the barrier of Santa MarÃ ­a de Belsue,- River Guatizalema from its source to the barrier of Vadiello,- River Cinca from its source to barrier of Grado,- River Esera from its source to the barrier of Barasona,- River Noguera-Ribagorzana from its source to the barrier of Santa Ana,- River Huecha from its source to the dam of AlcalÃ ¡ de Moncayo,- River JalÃ ³n from its source to the dam of AlagÃ ³n,- River Huerva from its source to barrier of Mezalocha,- River Aguasvivas from its source to the barrier of Moneva,- River MartÃ ­n from its source to the barrier of Cueva Foradada,- River Escuriza from its source to the barrier of Escuriza,- River Guadalope from its source to the barrier of Caspe,- River MatarraÃ ±a from its source to the barrier of Aguas de Pena,- River Pena from its source to the barrier of Pena,- River Guadalaviar-Turia from its source to the barrier of the GeneralÃ ­simo in the Province of Valencia,- River Mijares from its source to the barrier of ArenÃ ³s in the Province of Castellon.The other watercourses of the Comunidad de AragÃ ³n and the river Ebro along its course in the said Comunidad are considered as a buffer zone.IV. REGION: AUTONOMOUS COMMUNITY OF NAVARRAContinental zones:- River Bidasoa from its source to its mouth,- River LeizarÃ ¡n from its source to the barrier of LeizarÃ ¡n (Muga),- River Arakil-Arga from its source to the barrier of Falces,- River Ega from its source to the barrier of Allo,- River AragÃ ³n from its source in the Province of Huesca (AragÃ ³n) to the barrier of Caparroso (Navarra).The other watercourses of the Comunidad de Navarra and the river Ebro along its course through the said Comunidad are considered as a buffer zone.V. REGION: AUTONOMOUS COMMUNITY OF CASTILLA AND LEÃ NContinental zones- River Duero from its source to the barrier of AldÃ ©avila,- River Ebro from its source in the region of Cantabria to the barrier of SobrÃ ³n,- River Queiles from its source to the barrier of los Fayos,- River TiÃ ©tar from its source to the barrier of Rosarito,- River Alberche from its source to the barrier of Burguillo.The other watercourses of the region of Castilla and LeÃ ³n are considered as a buffer zone.VI. REGION: AUTONOMOUS COMMUNITY OF CANTABRIA1. Continental zonesThe water catchment areas of the following rivers from their source to the sea:- River Deva,- River Nansa,- River Saja-Besaya,- River Pas-PisveÃ ±a,- River AnsÃ ³n,- River AgÃ ¼era.The water catchment areas of the rivers Gandarillas, Escudo, Miera y Campiazo are considered as a buffer zone.2. Coastal zonesThe entire coast of Cantabria from the mouth of the river Deva to the creek of OntÃ ³n.B. LIST OF APPROVED FARMS WITH REGARD TO IHN AND VHS IN SPAINREGION: AUTONOMOUS COMMUNITY OF ARAGÃ N- Truchas del Prado located in AlcalÃ ¡ de Ebro, Province of Zaragoza (AragÃ ³n).